Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 for being directed to an abstract idea.
Claims 1 and 13 being directed to an abstract idea in the form of a mental process.
Step 2A prong One, receiving a message in a session (a human can receive a message (spoken or written), determining an intention vector based at least on the message and the session, the intention vector indicating an attention point and an intention (determine an attention vector. e.g., the topic of the message/attention point and the intent of that message such as asking a question about the topic to receive an answer), and generating a response based at least on the intention vector (then reply based on the understanding gained from identifying topic and intent (i.e., the vector) via speech or writing).  The additional limitation is the dynamic memory network (DMN).  The DMN isn’t performing a step that couldn’t be performed by a human, it’s well-known, routine, and conventional in Step 2B analysis as shown in Moon et al. (2020/0410012, [0155] – extend the conventional memory networks by enabling dynamic expansion of memory).  Claim 13, as for Step 2A, Prong Two the abstract idea, as claimed, in not integrated into a practical application, recites additional elements of a 
Depend claims 2-12 and 14-20 inherit the same defects.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by submitted prior art Hao et al. (Emotional Chatting Machine: Emotional Conversation Generation with Internal and External Memory).
As to claim 1, Hao teaches a method for generating responses in automated chatting (abstract – Emotional Chatting Machine which generates responses), comprising: receiving a message in a session (Fig. 1 – input post; table 1 – example conversation with ECM); determining an intention vector based at least on the message and the session (Fig. 1 – fact from input post & emotion and Encoder -> c: intention context vector based on emotion generated by attention conditioned on h and state of the decoder s which are fact of intending; section 3 – converts the post sequence to hidden representations; Table 1 the fact is that because of the traffic user arrived late and the user emotion would be anger, disgust or sad) through dynamic memory network (DMN) (section 2.3 – memory-based networks; our model adopts a dynamic memory to model the change of an internal emotion state), the intention vector indicating an attention point and an intention (table 1 and Fig. 1 – attention, intention and emotion; sections 4.1-4.2 – emotion categories represented by dimensional vector; section 3 – context vector c.sub.t is designed to dynamically attend on key information of the input 
Claim 13 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Hao teaches a message receiving module (Fig. 1 – input, encoder), an intention vector determining module (Fig. 1 – Decoder), a response generating module (Fig. 1 – Output).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 5, 7, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior art Hao et al. (Emotional Chatting Machine: Emotional Conversation Generation with Internal and External Memory).
As to claims 2 and 14, Hao teaches the method of claim 12 and the apparatus of claim 13, wherein the determining the intention vector comprises: at least one fact memory vector based at least on the message and the session (Table 1 - fact that because of the traffic user arrived late, Fig. 1, section 3 and 4.1 – given a post X); at least one emotion memory vector based at least on the message and the session (Fig. 1 – emotion embedding; section 4.1 – a user-specified emotion; section 4.2 – emotion embedding; Table 1 - user emotion would be anger, disgust or sad); and generating the intention vector based on the at least one fact memory vector and the at least one 
As to claims 5 and 17, Hao teaches the method of claim 2 and the apparatus of claim 14, wherein emotion memory vector from emotion vectors of the session (Fig. 1 – emotion embedding; section 4.1 – a user-specified emotion; section 4.2 – emotion embedding). Hao does not explicitly discuss reasoning out a second emotion memory vector from emotion vectors of one or more candidate emotion responses. However, Hao teaches given a post X and a user specified emotion category e of the response to be generated that is coherent with the emotion category and since emotion category provides a high level abstraction of an expression of the emotion in response generation is to take as additional input the emotion category of a response to be generated (sections 3, 4.1-4.2); and one of emotion could be Like, Happiness, Sadness, Disgust, 
As to claim 7, Hao teaches the method of claim 2, wherein the generating the response comprises: generating the response based at least on the intention vector (Fig. 1 – output response; Fig. 1 - an input post and Table 1), the at least one fact memory vector (Table 1 and pages 2-3), and the at least one emotion memory vector (Fig. 1 – emotion embedding; section 4.1 – a user-specified emotion; section 4.2 – emotion embedding).  

6.	Claims 3 and 15 rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Hao in view of Socher et al. (2017/0024645)
As to claims 3 and 15, Hao does not explicitly discuss the method of claim 2 and the apparatus of claim 14, wherein the reasoning out the at least one fact memory vector comprises: reasoning out a first fact memory vector from fact vectors of the session; and reasoning out a second fact memory vector from fact vectors of one or more candidate fact responses.  However, Hao uses context vectors and possible responses as part of context (Fig. 1). This is a basic feature of any QA system.
Socher teaches implementing a multi-layer neural network with model parameters used to process vector representations of question against vector 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Socher into the teachings of Hao for the purpose of passing over the input facts and an attention gate weight calculating code that applies a gating function to calculate attention gate weights and assign them to an episodic memory.

7.	Claims 8-9, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Hao in view of Lantao et al. (SeqGAN: Sequence Generative Adversarial  Nets with Policy Gradient).
As to claims 8 and 19, Hao teaches Fig. 1 – Encoder -> c: intention context vector based on emotion generated by attention conditioned on h and state of the decoder s; section 3 – converts the post sequence to hidden representations through dynamic memory network (DMN) (section 2.3 – memory-based networks; the model adopts a dynamic memory to model the changed of an internal emotion state). Hao does not explicitly discuss the method of claim 1 and the apparatus of claim 13, further comprising: establishing a generative adversarial network (GAN) including a generator and a discriminator, the discriminator being based on a deep semantic similarity model (DSSM).
Lantao teaches establishing a generative adversarial network (GAN) including a generator and a discriminator (abstract – generative adversarial net (GAN) uses a discriminative model to guide the training of the generative model has enjoyed nd column); deep discriminative models have shown a high performance in complicated sequence classification tasks (p. 4 1st column last paragraph).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Lantao into the teachings of Hao for the purpose of using discriminator model to guide the training of the generative model that enjoyed considerable success in generating real valued data.
As to claims 9 and 20, Lantao teaches the method of claim 8 and the apparatus of claim 19, wherein the discriminator is trained by reference data and generated data, the generated data being generated by the generator based on samples of the reference data, and the generator is trained through a gradient policy that is based on a reward provided by the discriminator (Fig. 1 and p. 3).
Allowable Subject Matter
8.	Claims 4 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claims 5 and 2). Claim 12 objected because it depends on objected claim 11. Claims 16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 13) and any intervening claims (claims 15, 14 and 17, 14, respectively).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450
Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”

 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652